In Habeas Corpus. On petition for writ of habeas corpus of Kenneth Pruitt. Sua sponte, the writ is allowed. Allowing the writ means only that a return is ordered. See Reed v. Kinkela, 84 Ohio St.3d 1427, 702 N.E.2d 903 (1998); Hernandez v. Kelly, 107 Ohio St.3d 1430, 2005-Ohio-6400, 838 N.E.2d 670.
It is further ordered that respondent shall file a return of writ within 21 days of service of the petition, and petitioner may file a response within 10 days after the return is filed. Petitioner’s physical presence before the court is not required.
O’Connor, C.J., and Pfeifer and Lanzinger, JJ., dissent and would deny the writ.